1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JESUS OCHOA
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 6:15-MJ-00049 JDP
12                                               )
         Plaintiff,                              )
13                                               )   STIPULATION AND ORDER
             v.                                  )   CONTINUING REVIEW HEARING
14                                               )
     JESUS OCHOA,                                )
15                                               )   Date: June 11, 2019
         Defendant.                              )   Time: 10:00 a.m.
16                                               )   Judge: Hon. Jeremy D. Peterson
                                                 )
17
18
             It is hereby stipulated and agreed between plaintiff, United States of America, and
19
     defendant, Jesus Ochoa, that the review hearing scheduled for June 11, 2019, may be continued
20
     to July 30, 2019, at 10:00 a.m.
21
     /////
22
     /////
23
     /////
24
     /////
25
     /////
26
     /////
27
     /////
28

                                                     -1-
1             Defense counsel seeks additional time to allow the defendant to retrieve his drivers
2    license and to complete his community service. Defense counsel asks to reschedule the case for
3    July 30, 2019 at 10:00 a.m..
4                                                  Respectfully Submitted,
5                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
6
     Dated: June 3, 2019                           /s/ T. Zindel________________ __
7                                                  TIMOTHY ZINDEL
                                                   Assistant Federal Defender
8                                                  Attorney for JESUS OCHOA
9
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney
11
     Dated: June 3, 2019                           /s/ T. Zindel for S. St. Vincent
12                                                 SUSAN ST. VINCENT
                                                   Legal Officer
13
14
                                                 ORDER
15
16            The review hearing scheduled for June 11, 2019 is continued to July 30, 2019, at 10:00
17   a.m., for the reasons set forth above.
18
19   IT IS SO ORDERED.
20
21   Dated:      June 5, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                      -2-
